By Judge Alfred D. Swersky
Defendants’ motion for leave to file a third-party motion for judgment will be denied.
Plaintiffs action is one for wrongful death, alleging medical malpractice by health care providers following an automobile accident. Defendants seek to join the driver of one of the automobiles as a third-party defendant for purposes of contribution.
The party sought to be joined need not be a joint tortfeasor but only someone whose concurrent negligence may have been a proximate cause of the injury or death. However, under these circumstances, the addition of the third-party defendant changes the nature of plaintiffs claim, renders the case unduly complex for the trier of fact, and does not serve judicial economy. Defendants’ rights to contribution are not prejudiced and can be pursued at any time in an appropriate but separate action.
I have this date signed the order denying Defendants’ motion, and their objections are noted.